DETAILED ACTION
This communication is responsive to Application No. #17/148467 filed on January 13, 2021. Claims 1-20 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9, 11, 12-13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitation, “one or more downlink (DL) RSs transmitted by a base station …” (Emphasis added).  It is unclear if this “base station” is intended to be a another base station different from the base station previously recited.  For purposes of examination, the Examiner has interpreted the limitation to read, “one or more downlink (DL) RSs transmitted by the base station …” (Emphasis added). 

Regarding claims 2, 4, 5-6, 9, 11-13, and 18-20, the claims recite the limitations, “a first set of antenna ports …” and “a second set of antenna ports …” (Emphases added).  It is unclear if these ports are intended to be different from the ports previously recited in the corresponding independent claims.  For purposes of examination, the Examiner has interpreted the limitations to read, “the first set of antenna ports …” and “the second set of antenna ports …” (Emphases added).  

Regarding claims 6, 13, and 20, the claims recite the limitation, “... through the second set of antenna ports to report beam failure event happens …” (Emphases added).  It is unclear if this “beam failure event” is intended to be different from the event recited earlier in the claims.  For purposes of examination, the Examiner has interpreted the limitation to read, “... through the second set of antenna ports to report the beam failure event happens …” (Emphases added).  

Regarding claims 2-7, claims 2-7 each depend on independent claim 1, and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran (WIPO (PCT) Patent Application Publication, WO2020253585A1, hereinafter, “Akkarakaran”) in view of Zhou  et.al. (US Patent Application Publication, 20210376905, hereinafter, “Zhou”.
Regarding claim 1, Akkarakaran teaches:
A user equipment (UE) comprising (Akkarakaran: UE 115-d.  Figs. 4, 9 and ¶ [0107]):
a transceiver configured to communicate via a multi-beam operation (Akkarakaran: The transceiver 920 may communicate bi-directionally, via one or more antennas [i.e., multi-beam].  Figs. 4, 9 and ¶ [0179])  with a base station (Akkarakaran: 105-c.  Figs. 4, 9 and ¶ [0107]); and
a processor operably connected to the transceiver, the processor configured to (Akkarakaran: a processor 940.  Figs. 4, 9 and ¶ [0178]): 
at least one of:
transmit, via the transceiver through a first set of antenna ports (Akkarakaran: ... assuming that the UE has Mt transmit antennas [i.e., first set of antenna ports, per ¶ [0080]: Different spatial layers may be associated with different antenna ports used for channel measurement and reporting].  Figs. 4, 9 and ¶ [0114]), one or more uplink (UL) reference signals (RSs) (Akkarakaran: At 405, UE 115-d may transmit an uplink reference signal (e.g., a SRS) to the base station 105-c. The uplink reference signal may, in some cases, be transmitted using an uplink precoding matrix that is indicated by a SRI [sounding reference signal (SRS) resource indicator].  Figs. 4, 9 and ¶ [0110]), or
receive, via the transceiver, one of:
one or more downlink (DL) RSs transmitted by a base station (BS) (Akkarakaran: At 420, the base station 105-c may transmit a downlink reference signal (e.g., CSI-RS) to the UE 115-d.  At 425, the UE 115-d may monitor for the downlink reference signal.  Figs. 4, 9 and ¶ [0113-0114]), or
the one or more transmitted UL RSs,
measure, via the transceiver using a second set of antenna ports (Akkarakaran: ... assuming that the UE has ...  Mr receive antennas [i.e., second set of antenna ports, per ¶ [0080]: Different spatial layers may be associated with different antenna ports used for channel measurement and reporting].  Figs. 4, 9 and ¶ [0114]), signal qualities of the one or more UL RSs and the one or more DL RSs (Akkarakaran: At 425, the UE 115-d may monitor for the downlink reference signal, make one or more measurements of the downlink reference signal, and determine CSI [i.e., signal quality] under self-interference caused by the indicated uplink precoding matrix [i.e., the uplink precoding matrix used at step 405 to transmit the uplink reference signal].  Figs. 4, 9 and ¶ [0114]), and
perform measurement reporting of the measured signal qualities (Akkarakaran: At 430, UE 115-d may transmit the CSI report to the base station 105-c.  Figs. 4, 9 and ¶ [0115].
Although Akkarakaran teaches a UE transmitting uplink reference signals to a base station using a set of transmit antennas, and monitoring and measuring downlink reference signals with a different set of receive antennas,  Akkarakaran does not explicitly teach:
measure, ... for a time period. 
However, in the same field of endeavor, Zhou  teaches:
measure, ... for a time period (Zhou: can determine when to measure and/or report beam pairs, though in some examples the time period for measuring and/or reporting can be determined from a configuration for, or scheduling of, multiple time periods.  ¶ [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran to include the features as taught by Zhou  above in order to report at least one new candidate beam pair. (Zhou, ¶ [0006]).

Regarding claim 3, Akkarakaran-Zhou discloses on the features with respect to claim 1 as outlined above.
Zhou further teaches:
wherein the measurement reporting comprises:
all RSRPs of the one or more UL RSs or DL RSs (Zhou: receiver 206 may receive signals transmitted by at least one base station 102. Additionally, receiver 206 may process such received signals, and also may obtain measurements of the signals, such as, ... reference signal received power (RSRP).  ¶ [0059]).
The rationale and motivation for adding this teaching of Zhou is the same as the rationale and motivation for Claim 1.  

Regarding claim 5, Akkarakaran-Zhou discloses on the features with respect to claim 1 as outlined above.
Akkarakaran further teaches:
wherein to measure the signal qualities, the processor is further configured to one or more of:
measure a signal to interference and noise ratio (Akkarakaran: The UE 115-d may then calculate the SINR by mitigating the self-interference over the received signal ...  Figs. 4, 9 and ¶ [0115]).

Regarding claim 8, Akkarakaran teaches:
A method comprising (Akkarakaran: process flow 400.  Figs. 4, 9 and ¶ [0107]):
at least one of:
transmitting, via a transceiver (Akkarakaran: The transceiver 920 may communicate bi-directionally.  Figs. 4, 9 and ¶ [0179]) using a first set of antenna ports (Akkarakaran: ... assuming that the UE has Mt transmit antennas [i.e., first set of antenna ports, per ¶ [0080]: Different spatial layers may be associated with different antenna ports used for channel measurement and reporting].  Figs. 4, 9 and ¶ [0114]), one or more uplink (UL) reference signals (RSs) (Akkarakaran: At 405, UE 115-d may transmit an uplink reference signal (e.g., a SRS) to the base station 105-c. The uplink reference signal may, in some cases, be transmitted using an uplink precoding matrix that is indicated by a SRI [sounding reference signal (SRS) resource indicator].  Figs. 4, 9 and ¶ [0110]),
receiving, via the transceiver, one of:
one or more downlink (DL) RSs transmitted by a base station (BS) (Akkarakaran: At 420, the base station 105-c may transmit a downlink reference signal (e.g., CSI-RS) to the UE 115-d.  At 425, the UE 115-d may monitor for the downlink reference signal.  Figs. 4, 9 and ¶ [0113-0114]), or
the one or more transmitted UL RSs;
measuring, by a processor via the transceiver using a second set of antenna ports (Akkarakaran: ... assuming that the UE has ...  Mr receive antennas [i.e., second set of antenna ports, per ¶ [0080]: Different spatial layers may be associated with different antenna ports used for channel measurement and reporting].  Figs. 4, 9 and ¶ [0114]), signal qualities of the one or more UL RSs and the one or more DL RSs (Akkarakaran: At 425, the UE 115-d may monitor for the downlink reference signal, make one or more measurements of the downlink reference signal, and determine CSI [i.e., signal quality] under self-interference caused by the indicated uplink precoding matrix [i.e., the uplink precoding matrix used at step 405 to transmit the uplink reference signal].  Figs. 4, 9 and ¶ [0114]); and
performing, by the processor, measurement reporting of the measured signal qualities (Akkarakaran: At 430, UE 115-d may transmit the CSI report to the base station 105-c.  Figs. 4, 9 and ¶ [0115]).
Although Akkarakaran teaches a UE transmitting uplink reference signals to a base station using a set of transmit antennas, and monitoring and measuring downlink reference signals with a different set of receive antennas,  Akkarakaran does not explicitly teach:
measuring, ... for a time period. 
However, in the same field of endeavor, Zhou  teaches:
measuring, ... for a time period (Zhou: can determine when to measure and/or report beam pairs, though in some examples the time period for measuring and/or reporting can be determined from a configuration for, or scheduling of, multiple time periods.  ¶ [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran to include the features as taught by Zhou  above in order to report at least one new candidate beam pair. (Zhou, ¶ [0006]).

Regarding claim 10, Akkarakaran-Zhou discloses on the features with respect to claim 8 as outlined above.
Zhou further teaches:
wherein the measurement reporting comprises one or more of:
all RSRPs of the one or more UL RSs or DL RSs (Zhou: receiver 206 may receive signals transmitted by at least one base station 102. Additionally, receiver 206 may process such received signals, and also may obtain measurements of the signals, such as, ... reference signal received power (RSRP).  ¶ [0059]).
The rationale and motivation for adding this teaching of Zhou is the same as the rationale and motivation for Claim 8.  

Regarding claim 12, Akkarakaran-Zhou discloses on the features with respect to claim 8 as outlined above.
Akkarakaran further teaches:
wherein measuring further comprises one or more of: 
measuring a signal to interference and noise ratio (Akkarakaran: The UE 115-d may then calculate the SINR by mitigating the self-interference over the received signal ...  Figs. 4, 9 and ¶ [0115]).

Regarding claim 15, Akkarakaran teaches:
A non-transitory computer readable medium comprising a plurality of instructions that, when executed by a processor of a user equipment (UE) (Akkarakaran: The device 905 may be ... a UE 115 ... The processor 940 may be configured to execute computer-readable instructions stored in a memory (e.g., the memory 930) ...  Figs. 4, 9 and ¶ [0179]), causes the processor to:
at least one of:
transmit, via a transceiver (Akkarakaran: The transceiver 920 may communicate bi-directionally.  Figs. 4, 9 and ¶ [0179]) of the UE through a first set of antenna ports (Akkarakaran: ... assuming that the UE has Mt transmit antennas [i.e., first set of antenna ports, per ¶ [0080]: Different spatial layers may be associated with different antenna ports used for channel measurement and reporting].  Figs. 4, 9 and ¶ [0114]), one or more uplink (UL) reference signals (RSs) (Akkarakaran: At 405, UE 115-d may transmit an uplink reference signal (e.g., a SRS) to the base station 105-c. The uplink reference signal may, in some cases, be transmitted using an uplink precoding matrix that is indicated by a SRI [sounding reference signal (SRS) resource indicator].  Figs. 4, 9 and ¶ [0110]), or
receive, via the transceiver, one of: 
one or more downlink (DL) RSs transmitted by a base station (BS) (Akkarakaran: At 420, the base station 105-c may transmit a downlink reference signal (e.g., CSI-RS) to the UE 115-d.  At 425, the UE 115-d may monitor for the downlink reference signal.  Figs. 4, 9 and ¶ [0113-0114]),
the one or more transmitted UL RSs;
measure, via the transceiver using a second set of antenna ports (Akkarakaran: ... assuming that the UE has ...  Mr receive antennas [i.e., second set of antenna ports, per ¶ [0080]: Different spatial layers may be associated with different antenna ports used for channel measurement and reporting].  Figs. 4, 9 and ¶ [0114]), signal qualities of the one or more UL RSs and the one or more DL RSs (Akkarakaran: At 425, the UE 115-d may monitor for the downlink reference signal, make one or more measurements of the downlink reference signal, and determine CSI [i.e., signal quality] under self-interference caused by the indicated uplink precoding matrix [i.e., the uplink precoding matrix used at step 405 to transmit the uplink reference signal].  Figs. 4, 9 and ¶ [0114]); and
perform measurement reporting of the measured signal qualities (Akkarakaran: At 430, UE 115-d may transmit the CSI report to the base station 105-c.  Figs. 4, 9 and ¶ [0115])..
Although Akkarakaran teaches a UE transmitting uplink reference signals to a base station using a set of transmit antennas, and monitoring and measuring downlink reference signals with a different set of receive antennas,  Akkarakaran does not explicitly teach:
measure, ... for a time period. 
However, in the same field of endeavor, Zhou  teaches:
measure, ... for a time period (Zhou: can determine when to measure and/or report beam pairs, though in some examples the time period for measuring and/or reporting can be determined from a configuration for, or scheduling of, multiple time periods.  ¶ [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran to include the features as taught by Zhou  above in order to report at least one new candidate beam pair. (Zhou, ¶ [0006]).

Regarding claim 17, Akkarakaran-Zhou discloses on the features with respect to claim 15 as outlined above.
Zhou further teaches:
wherein the measurement reporting comprises:
all RSRPs of the one or more UL RSs or DL RSs (Zhou: receiver 206 may receive signals transmitted by at least one base station 102. Additionally, receiver 206 may process such received signals, and also may obtain measurements of the signals, such as, ... reference signal received power (RSRP).  ¶ [0059]).
The rationale and motivation for adding this teaching of Zhou is the same as the rationale and motivation for Claim 15.  

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran-Zhou in view of Zhu et.al., (US Patent Application Publication, 20190341984, hereinafter, “Zhu”).
Regarding claim 2, Akkarakaran-Zhou discloses on the features with respect to claim 1 as outlined above.
Akkarakaran-Zhou does not explicitly teach:
wherein at least one of:
the one or more UL RSs are transmitted via repetition mode at a first set of antenna ports and measured via a beam-sweep measurement mode at a second set of antenna ports; or
the one or more UL RSs are transmitted via a beam-sweep transmission mode at the first set of antenna ports and the signal qualities are measured via a beam-repeat measurement mode at the second set of antenna ports. 
However, in the same field of endeavor, Zhu teaches:
wherein at least one of:
the one or more UL RSs are transmitted via repetition mode at a first set of antenna ports (Zhu: in a process of auxiliary uplink beam training, the user equipment uses different transmission beams (UE Tx Beam) [i.e., repetition of transmission using different beams] to configure its antenna arrays [i.e., first set of antenna ports] so as to transmit the uplink reference signal [i.e., UL RSs] to the base station, so that the base station uses reception beams (BS Rx Beam) of different sub arrays.  ¶ [0088]) and measured via a beam-sweep measurement mode at a second set of antenna ports (Zhu: the user equipment uses different reception beams (UE Rx Beam) to configure its antenna arrays [i.e., second set of antenna ports] so as to receive beams transmitted from different sub arrays of the base station (BS Tx Beam), as well as feed back the result of downlink beam sweep [i.e., beam-sweep measurement] so that the base station determines the service antenna sub array.  ¶ [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran-Zhou to include the features as taught by Zhu above in order to improve communication quality of the user located at the edge of the sector. (Zhu, ¶ [0006]).

Regarding claim 9, Akkarakaran-Zhou discloses on the features with respect to claim 8 as outlined above.
Akkarakaran-Zhou does not explicitly teach:
wherein measuring comprising measuring the signal qualities via a second set of antenna ports, wherein at least one of:
transmitting the one or more first RSs comprises transmitting the one or more RSs via the first set of antenna ports via a repetition mode, and measuring comprises measuring the signal qualities via a beam sweep measurement mode at the second set of antenna ports; or
transmitting the one or more first RSs comprises transmitting the one or more RSs via the beam sweeping mode, and measuring comprises measuring the signal qualities via a beam-repeat measurement mode at the second set of antenna ports. 
However, in the same field of endeavor, Zhu teaches:
wherein measuring comprising measuring the signal qualities via a second set of antenna ports, wherein at least one of:
transmitting the one or more first RSs comprises transmitting the one or more RSs via the first set of antenna ports via a repetition mode (Zhu: in a process of auxiliary uplink beam training, the user equipment uses different transmission beams (UE Tx Beam) [i.e., repetition of transmission using different beams] to configure its antenna arrays [i.e., first set of antenna ports] so as to transmit the uplink reference signal [i.e., UL RSs] to the base station, so that the base station uses reception beams (BS Rx Beam) of different sub arrays.  ¶ [0088]), and measuring comprises measuring the signal qualities via a beam sweep measurement mode at the second set of antenna ports (Zhu: the user equipment uses different reception beams (UE Rx Beam) to configure its antenna arrays [i.e., second set of antenna ports] so as to receive beams transmitted from different sub arrays of the base station (BS Tx Beam), as well as feed back the result of downlink beam sweep [i.e., beam-sweep measurement] so that the base station determines the service antenna sub array.  ¶ [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran-Zhou to include the features as taught by Zhu above in order to improve communication quality of the user located at the edge of the sector. (Zhu, ¶ [0006]).

Regarding claim 16, Akkarakaran-Zhou discloses on the features with respect to claim 15 as outlined above.
Akkarakaran-Zhou does not explicitly teach:
wherein the plurality of instructions is further configured to cause the processor to at least one of:
transmit the one or more UL RSs via a repetition mode at the first set of antenna ports and measure the signal qualities via a beam-sweep measurement mode at the second set of antenna ports; or
transmit the one or more UL RSs via a beam-sweep transmission mode at the first set of antenna ports and the signal qualities are measured via a beam repeat measurement mode at the second set of antenna ports. 
However, in the same field of endeavor, Zhu teaches:
wherein the plurality of instructions is further configured to cause the processor to at least one of:
transmit the one or more UL RSs via a repetition mode at the first set of antenna ports (Zhu: in a process of auxiliary uplink beam training, the user equipment uses different transmission beams (UE Tx Beam) [i.e., repetition of transmission using different beams] to configure its antenna arrays [i.e., first set of antenna ports] so as to transmit the uplink reference signal [i.e., UL RSs] to the base station, so that the base station uses reception beams (BS Rx Beam) of different sub arrays.  ¶ [0088]) and measure the signal qualities via a beam-sweep measurement mode at the second set of antenna ports (Zhu: the user equipment uses different reception beams (UE Rx Beam) to configure its antenna arrays [i.e., second set of antenna ports] so as to receive beams transmitted from different sub arrays of the base station (BS Tx Beam), as well as feed back the result of downlink beam sweep [i.e., beam-sweep measurement] so that the base station determines the service antenna sub array.  ¶ [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran-Zhou to include the features as taught by Zhu above in order to improve communication quality of the user located at the edge of the sector. (Zhu, ¶ [0006]).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran-Zhou in view of Fan (WIPO (PCT) Patent Application Publication, WO2022032596A1, hereinafter, “Fan”).
Regarding claim 4, Akkarakaran-Zhou discloses on the features with respect to claim 1 as outlined above.
Akkarakaran-Zhou does not explicitly teach:
measure block error rates (BLERs) or reference signal received powers (RSRPs) of the one or more UL RSs at a first set of antenna ports;
measure signal to interference and noise ratio (SINRs) of the one or more DL RSs at the first set of antenna ports, while transmitting the one or more UL RSs at a second set of antenna ports;
measure RSRPs of the one or more UL RS, transmitted from the second set of antenna ports, at the first set of antenna ports with a same DL receive (RX) beam as is used to receive the one or more DL RS. 
However, in the same field of endeavor, Fan teaches:
measure block error rates (BLERs) or reference signal received powers (RSRPs) of the one or more UL RSs at a first set of antenna ports (Fan: Uplink semi-active state: The antenna panel in the uplink semi-active state can perform uplink measurement, but cannot perform downlink measurement and data transmission.  For example, the antenna panel in this state can be used to send the uplink reference signal ... The above-mentioned signal measurement includes ... reference Signal received power (reference signal receiving power, RSRP) measurement...  ¶ [0168-0169, 0174]);
measure signal to interference and noise ratio (SINRs) of the one or more DL RSs at the first set of antenna ports, while transmitting the one or more UL RSs at a second set of antenna ports (Fan: Downlink semi-active state: the antenna panel in the downlink semi-active state can perform downlink measurement, but cannot perform uplink measurement and data transmission.  For example, the antenna panel in this state can be used to receive and measure downlink reference signals ... The above-mentioned signal measurement includes ... Signal to interference plus noise ratio (SINR) measurement...  ¶ [0170-0171, 0174]);
measure RSRPs of the one or more UL RS, transmitted from the second set of antenna ports, at the first set of antenna ports with a same DL receive (RX) beam as is used to receive the one or more DL RS (Fan: when the uplink transmission and the downlink transmission are performed simultaneously, the antenna panel used for the uplink transmission and the antenna panel used for the downlink transmission may be selected from the antenna panels in the active state.  ¶ [0172]) for a link recovery for the first set of antenna ports (Fan: The above-mentioned signal measurement includes ... uplink beam management, downlink Beam management, beam failure monitoring, alternative beam measurement for beam failure.  ¶ [0174]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran-Zhou to include the features as taught by Fan above in order to realize the management of multiple antenna panels. (Fan, ¶ [0006]).

Regarding claim 11, Akkarakaran-Zhou discloses on the features with respect to claim 8 as outlined above.
Akkarakaran-Zhou does not explicitly teach:
measuring block error rates (BLERs) or reference signal received powers (RSRPs) of the one or more UL RSs at a first set of antenna ports;
measuring signal to interference and noise ratio (SINRs) of the one or more DL RSs at the first set of antenna ports, while transmitting the one or more UL RSs at a second set of antenna ports;
measuring RSRPs of the one or more UL RS, transmitted from the second set of antenna ports, at the first set of antenna ports with a same DL receive (RX) beam as is used to receive the one or more DL RS. 
However, in the same field of endeavor, Fan teaches:
measuring block error rates (BLERs) or reference signal received powers (RSRPs) of the one or more UL RSs at a first set of antenna ports (Fan: Uplink semi-active state: The antenna panel in the uplink semi-active state can perform uplink measurement, but cannot perform downlink measurement and data transmission.  For example, the antenna panel in this state can be used to send the uplink reference signal ... The above-mentioned signal measurement includes ... reference Signal received power (reference signal receiving power, RSRP) measurement...  ¶ [0168-0169, 0174]);
measuring signal to interference and noise ratio (SINRs) of the one or more DL RSs at the first set of antenna ports, while transmitting the one or more UL RSs at a second set of antenna ports (Fan: Downlink semi-active state: the antenna panel in the downlink semi-active state can perform downlink measurement, but cannot perform uplink measurement and data transmission.  For example, the antenna panel in this state can be used to receive and measure downlink reference signals ... The above-mentioned signal measurement includes ... Signal to interference plus noise ratio (SINR) measurement...  ¶ [0170-0171, 0174]);
measuring RSRPs of the one or more UL RS, transmitted from the second set of antenna ports, at the first set of antenna ports with a same DL receive (RX) beam as is used to receive the one or more DL RS (Fan: when the uplink transmission and the downlink transmission are performed simultaneously, the antenna panel used for the uplink transmission and the antenna panel used for the downlink transmission may be selected from the antenna panels in the active state.  ¶ [0172]) for a link recovery for the first set of antenna ports (Fan: The above-mentioned signal measurement includes ... uplink beam management, downlink Beam management, beam failure monitoring, alternative beam measurement for beam failure.  ¶ [0174]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran-Zhou to include the features as taught by Fan above in order to realize the management of multiple antenna panels. (Fan, ¶ [0006]).

Regarding claim 18, Akkarakaran-Zhou discloses on the features with respect to claim 15 as outlined above.
Akkarakaran-Zhou does not explicitly teach:
measure block error rates (BLERs) or reference signal received powers (RSRPs) of the one or more UL RSs at a first set of antenna ports;
measure signal to interference and noise ratio (SINRs) of the one or more DL RSs at the first set of antenna ports, while transmitting the one or more UL RSs at a second set of antenna ports;
measure RSRPs of the one or more UL RS, transmitted from the second set of antenna ports, at the first set of antenna ports with a same DL receive (RX) beam as is used to receive the one or more DL RS. 
However, in the same field of endeavor, Fan teaches:
measure block error rates (BLERs) or reference signal received powers (RSRPs) of the one or more UL RSs at a first set of antenna ports (Fan: Uplink semi-active state: The antenna panel in the uplink semi-active state can perform uplink measurement, but cannot perform downlink measurement and data transmission.  For example, the antenna panel in this state can be used to send the uplink reference signal ... The above-mentioned signal measurement includes ... reference Signal received power (reference signal receiving power, RSRP) measurement...  ¶ [0168-0169, 0174]);
measure signal to interference and noise ratio (SINRs) of the one or more DL RSs at the first set of antenna ports, while transmitting the one or more UL RSs at a second set of antenna ports (Fan: Downlink semi-active state: the antenna panel in the downlink semi-active state can perform downlink measurement, but cannot perform uplink measurement and data transmission.  For example, the antenna panel in this state can be used to receive and measure downlink reference signals ... The above-mentioned signal measurement includes ... Signal to interference plus noise ratio (SINR) measurement...  ¶ [0170-0171, 0174]);
measure RSRPs of the one or more UL RS, transmitted from the second set of antenna ports, at the first set of antenna ports with a same DL receive (RX) beam as is used to receive the one or more DL RS (Fan: when the uplink transmission and the downlink transmission are performed simultaneously, the antenna panel used for the uplink transmission and the antenna panel used for the downlink transmission may be selected from the antenna panels in the active state.  ¶ [0172]) for a link recovery for the first set of antenna ports (Fan: The above-mentioned signal measurement includes ... uplink beam management, downlink Beam management, beam failure monitoring, alternative beam measurement for beam failure.  ¶ [0174]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran-Zhou to include the features as taught by Fan above in order to realize the management of multiple antenna panels. (Fan, ¶ [0006]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran-Zhou in view of Agiwal  et.al. (US Patent Application Publication, 20170251518, hereinafter, “Agiwal”).
Regarding claim 6, Akkarakaran-Zhou discloses on the features with respect to claim 5 as outlined above.
Akkarakaran-Zhou does not explicitly teach:
wherein to perform the measurement reporting, the processor is further configured to one or more of:
evaluate whether the computed BLER exceeds a threshold;
declare a beam failure event based at least in part on the computed BLER;
identify a new beam qnew as a function of SINR equals or exceeds a second threshold and/or SIleakage is less than or equal to a third threshold; and
transmit, via the transceiver, a beam failure recovery request (BFRQ) for the beam failure event at the first set of antenna ports through a second set of antenna ports, wherein to transmit the BFRQ, the transceiver is configured to:
transmit a scheduling request (SR) to BS through the second set of antenna ports to report beam failure event happens, where SR is configured based on PUCCH format 0, PUCCH format 1, or other PUCCH formats; and
in response to an UL transmission being granted at the second set of antenna ports, report, through the second set of antenna ports, information on candidate beams in qnew can be reported. 
However, in the same field of endeavor, Agiwal teaches:
identify a new beam qnew as a function of SINR equals or exceeds a second threshold (Agiwal: After receiving RS corresponding to a TX beam of the BS using an RX beam and measuring the RSRP/RSRQ/continuous quality (CQI)/signal-to-interference-plus-noise ratio (SINR)/signal-to-noise ratio (SNR) of received RS, at operation 520, the UE checks whether RSRP/RSRQ/CQI/SINR/SNR is greater than a ‘threshold’ (or RSRP/RSRQ/CQI/SINR/SNR>=‘threshold’).  ¶ [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran-Zhou to include the features as taught by Agiwal above in order to provide a method for channel quality measurement and terminal signal transmission. (Agiwal, ¶ [0011]).

Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran-Zhou in view of Park et.al., (US Patent Application Publication, 20190253949, hereinafter, “Park”).
Regarding claim 7, Akkarakaran-Zhou discloses on the features with respect to claim 1 as outlined above.
Akkarakaran-Zhou does not explicitly teach:
perform measurements of beamFailureResources q̄0 and candidateBeamRS q̄1 for the first set of antenna ports;
identify candidate beam RS(s) x ∈ q̄1 such that SINRx ≥ SINRy and SIleakage,x ≤ SIleakage,y , where for any y ∈ q̄0 , wherein q̄1  is a candidateBeamRS and q̄0 is failureDetectionResources; or
evaluate whether radio link quality of q̄1 becomes better than that of q̄0 or not for the first set of antenna ports; and
in response to identifying a radio link quality of the beam link corresponding to q̄1 being better than that of q̄0 for the first set of antenna ports, transmit, via the transceiver, a reference signal received quality (RLRQ) for the first set of antenna ports through a current beam link at the second set of antenna ports. 
However, in the same field of endeavor, Park teaches:
perform measurements of beamFailureResources q̄0 and candidateBeamRS q̄1 for the first set of antenna ports (Park: the RLF report may comprise at least one of ... the beam failure detection RS resource configuration information (e.g. Beam-Failure-Detection-RS-ResourceConfig), candidate beam RS list (e.g. Candidate-Beam-RS-List) for radio link quality measurements on the serving cell, control resource set (CORESET) information for beam failure recovery response (e.g. Beam-failure-Recovery-Response-CORESET)...  ¶ [0366]); and
in response to identifying a radio link quality of the beam link corresponding to q̄1 being better than that of q̄0 for the first set of antenna ports, transmit, via the transceiver, a reference signal received quality (RLRQ) for the first set of antenna ports through a current beam link at the second set of antenna ports (Park: the RLF report may comprise ... a measurement result, the measurement result comprising at least one of a reference signal received power result or a reference signal received quality.  ¶ [0368]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran-Zhou to include the features as taught by Park above in order to report beam failure. (Park, ¶ [0365]).

Regarding claim 14, Akkarakaran-Zhou discloses on the features with respect to claim 8 as outlined above.
Akkarakaran-Zhou does not explicitly teach:
performing measurements of beamFailureResources q̄0 and candidateBeamRS q̄1 for the first set of antenna ports;
identifying candidate beam RS(s) x ∈ q̄1 such that SINRx ≥ SINRy and SIleakage,x ≤ SIleakage,y , where for any y ∈ q̄0 , wherein q̄1  is a candidateBeamRS and q̄0 is failureDetectionResources; or
evaluating whether radio link quality of q̄1 becomes better than that of q̄0 or not for the first set of antenna ports; and
in response to identifying a radio link quality of the beam link corresponding to q̄1 being better than that of q̄0 for the first set of antenna ports, transmitting a reference signal received quality (RLRQ) for the first set of antenna ports through a current beam link at the second set of antenna ports. 
However, in the same field of endeavor, Park teaches:
performing measurements of beamFailureResources q̄0 and candidateBeamRS q̄1 for the first set of antenna ports (Park: the RLF report may comprise at least one of ... the beam failure detection RS resource configuration information (e.g. Beam-Failure-Detection-RS-ResourceConfig), candidate beam RS list (e.g. Candidate-Beam-RS-List) for radio link quality measurements on the serving cell, control resource set (CORESET) information for beam failure recovery response (e.g. Beam-failure-Recovery-Response-CORESET)...  ¶ [0366]); and
in response to identifying a radio link quality of the beam link corresponding to q̄1 being better than that of q̄0 for the first set of antenna ports, transmitting a reference signal received quality (RLRQ) for the first set of antenna ports through a current beam link at the second set of antenna ports (Park: the RLF report may comprise ... a measurement result, the measurement result comprising at least one of a reference signal received power result or a reference signal received quality.  ¶ [0368]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran-Zhou to include the features as taught by Park above in order to report beam failure. (Park, ¶ [0365]).

Regarding claim 19, Akkarakaran-Zhou discloses on the features with respect to claim 15 as outlined above.
Akkarakaran further:
measure a signal to interference and noise ratio (Akkarakaran: The UE 115-d may then calculate the SINR by mitigating the self-interference over the received signal ...  Figs. 4, 9 and ¶ [0115]).
Zhou further:
measure a self-interference leakage by transmitting UL RSs, at a first set of antenna ports, corresponding to candidate beam RSs and measuring the UL RSs at a second set of antenna ports (Zhou: in autonomously measuring the one or more new candidate beam pairs at Block 404, optionally at Block 406, signals can be transmitted and measured in scheduled uplink resources ... can transmit, and measuring component 254 can measure, signals in scheduled uplink resources ... a UL reference signal, such as a sounding reference signal (SRS) ... he UE 104 can measure the scheduled UL Tx by different UE Rx beams, and identify Rx beams with sufficiently small self-interference leaked from the Tx beam for the scheduled UL Tx.  ¶ [0060]).
Akkarakaran-Zhou does not explicitly teach:
perform a beam failure detection; and
compute a block error rate (BLER) or bit error rate (BER) at a first set of antenna ports while transmitting the one or more UL RSs or UL data signals at a second set of antenna ports, and
wherein the plurality of instructions is further configured to cause the processor to: 
perform measurements of beamFailureResources q̄0 and candidateBeamRS q̄1 for the first set of antenna ports);
identify candidate beam RS(s) x ∈ q̄1 such that SINRx ≥ SINRy and SIleakage,x ≤ SIleakage,y , where for any y ∈ q̄0 , wherein q̄1  is a candidateBeamRS and q̄0 is failureDetectionResources; or
evaluate whether radio link quality of q̄1 becomes better than that of q̄0 or not for the first set of antenna ports; and
in response to identifying a radio link quality of the beam link corresponding to q̄1 being better than that of q̄0 for the first set of antenna ports, transmit a reference signal received quality (RLRQ) for the first set of antenna ports through a current beam link at the second set of antenna ports. 
However, in the same field of endeavor, Park teaches:
perform a beam failure detection (Park: The beam failure may be detected based on the beam failure detection RS resource configuration information.  ¶ [0360]); and
compute a block error rate (BLER) or bit error rate (BER) at a first set of antenna ports while transmitting the one or more UL RSs or UL data signals at a second set of antenna ports (Park: The beam failure may be detected based on a block error rate (e.g. BLER, bit error rate, BER) of one or more transport blocks received via the one or more first beams.  ¶ [0360]), and
wherein the plurality of instructions is further configured to cause the processor to: 
perform measurements of beamFailureResources q̄0 and candidateBeamRS q̄1 for the first set of antenna ports (Park: the RLF report may comprise at least one of ... the beam failure detection RS resource configuration information (e.g. Beam-Failure-Detection-RS-ResourceConfig), candidate beam RS list (e.g. Candidate-Beam-RS-List) for radio link quality measurements on the serving cell, control resource set (CORESET) information for beam failure recovery response (e.g. Beam-failure-Recovery-Response-CORESET)...  ¶ [0366]); and
in response to identifying a radio link quality of the beam link corresponding to q̄1 being better than that of q̄0 for the first set of antenna ports, transmit a reference signal received quality (RLRQ) for the first set of antenna ports through a current beam link at the second set of antenna ports (Park: the RLF report may comprise ... a measurement result, the measurement result comprising at least one of a reference signal received power result or a reference signal received quality.  ¶ [0368]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran-Zhou to include the features as taught by Park above in order to report beam failure. (Park, ¶ [0365]).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran-Zhou in view of Agiwal  et.al. (US Patent Application Publication, 20170251518, hereinafter, “Agiwal”), further in view of Park et.al., (US Patent Application Publication, 20190253949, hereinafter, “Park”).
Regarding claim 13, Akkarakaran-Zhou discloses on the features with respect to claim 8 as outlined above.
Akkarakaran-Zhou does not explicitly teach:
evaluating whether the computed BLER exceeds a threshold;
declaring a beam failure event based at least in part on the computed BLER;
identifying a new beam qnew as a function of SINR equals or exceeds a second threshold  and/or SIleakage is less than or equal to a third threshold; and
transmitting beam failure recovery request (BFRQ) for the beam failure event at the first set of antenna ports through a second set of antenna ports, wherein the BFRQ comprises:
transmitting a scheduling request (SR) to BS through the second set of antenna ports to report beam failure event happens, where SR is configured based on PUCCH format 0, PUCCH format 1, or other PUCCH formats; and
in response to an UL transmission being granted at the second set of antenna ports, reporting, through the second set of antenna ports, information on candidate beams in qnew can be reported. 
However, in the same field of endeavor, Agiwal teaches:
identifying a new beam qnew as a function of SINR equals or exceeds a second threshold (Agiwal: After receiving RS corresponding to a TX beam of the BS using an RX beam and measuring the RSRP/RSRQ/continuous quality (CQI)/signal-to-interference-plus-noise ratio (SINR)/signal-to-noise ratio (SNR) of received RS, at operation 520, the UE checks whether RSRP/RSRQ/CQI/SINR/SNR is greater than a ‘threshold’ (or RSRP/RSRQ/CQI/SINR/SNR>=‘threshold’).  ¶ [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran-Zhou to include the features as taught by Agiwal above in order to provide a method for channel quality measurement and terminal signal transmission. (Agiwal, ¶ [0011]).
Akkarakaran-Zhou-Agiwal does not explicitly teach:
evaluating whether the computed BLER exceeds a threshold;
declaring a beam failure event based at least in part on the computed BLER; and
transmitting beam failure recovery request (BFRQ) for the beam failure event at the first set of antenna ports through a second set of antenna ports, wherein the BFRQ comprises:
transmitting a scheduling request (SR) to BS through the second set of antenna ports to report beam failure event happens, where SR is configured based on PUCCH format 0, PUCCH format 1, or other PUCCH formats; and
in response to an UL transmission being granted at the second set of antenna ports, reporting, through the second set of antenna ports, information on candidate beams in qnew can be reported. 
However, in the same field of endeavor, Park teaches:
evaluating whether the computed BLER exceeds a threshold (Park: The beam failure may be detected based on a block error rate (e.g. BLER, bit error rate, BER) of one or more transport blocks received via the one or more first beams. For example, if the block error rate equals or is smaller than a block error rate threshold value [i.e., not exceeding a threshold].  ¶ [0360]);
declaring a beam failure event based at least in part on the computed BLER (Park: The beam failure may be detected based on a block error rate (e.g. BLER, bit error rate, BER) of one or more transport blocks received via the one or more first beams.  ¶ [0360]); and
transmitting beam failure recovery request (BFRQ) for the beam failure event at the first set of antenna ports through a second set of antenna ports, wherein the BFRQ comprises (Park: if the beam failure recovery request is indicated by transmitting a PUCCH signal ...  ¶ [0366]):
transmitting a scheduling request (SR) to BS through the second set of antenna ports to report beam failure event happens, where SR is configured based on PUCCH format 0, PUCCH format 1, or other PUCCH formats (Park: if the beam failure recovery request is indicated by transmitting a PUCCH signal (e.g., via scheduling request resource on one or more cells, which may be at least one of the failed cell, a primary cell, a PUCCH secondary cell, etc.) ... the RLF report may further comprise ... indicator of a PUCCH resource via which the beam failure recovery request was transmitted.  ¶ [0366]); and
in response to an UL transmission being granted at the second set of antenna ports, reporting, through the second set of antenna ports, information on candidate beams in qnew can be reported (Park: the RLF report may comprise at least one of ... candidate beam RS list (e.g. Candidate-Beam-RS-List) for radio link quality measurements on the serving cell ...  ¶ [0366]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran-Zhou-Agiwal to include the features as taught by Park above in order to report beam failure. (Park, ¶ [0365]).

Regarding claim 20, Akkarakaran-Zhou-Park discloses on the features with respect to claim 19 as outlined above.
Park further teaches:
evaluating whether the computed BLER exceeds a threshold (Park: The beam failure may be detected based on a block error rate (e.g. BLER, bit error rate, BER) of one or more transport blocks received via the one or more first beams. For example, if the block error rate equals or is smaller than a block error rate threshold value [i.e., not exceeding a threshold].  ¶ [0360]);
declaring a beam failure event based at least in part on the computed BLER (Park: The beam failure may be detected based on a block error rate (e.g. BLER, bit error rate, BER) of one or more transport blocks received via the one or more first beams.  ¶ [0360]); and
transmitting beam failure recovery request (BFRQ) for the beam failure event at the first set of antenna ports through a second set of antenna ports, wherein the BFRQ comprises (Park: if the beam failure recovery request is indicated by transmitting a PUCCH signal ...  ¶ [0366]):
transmitting a scheduling request (SR) to BS through the second set of antenna ports to report beam failure event happens, where SR is configured based on PUCCH format 0, PUCCH format 1, or other PUCCH formats (Park: if the beam failure recovery request is indicated by transmitting a PUCCH signal (e.g., via scheduling request resource on one or more cells, which may be at least one of the failed cell, a primary cell, a PUCCH secondary cell, etc.) ... the RLF report may further comprise ... indicator of a PUCCH resource via which the beam failure recovery request was transmitted.  ¶ [0366]); and
in response to an UL transmission being granted at the second set of antenna ports, reporting, through the second set of antenna ports, information on candidate beams in qnew can be reported (Park: the RLF report may comprise at least one of ... candidate beam RS list (e.g. Candidate-Beam-RS-List) for radio link quality measurements on the serving cell ...  ¶ [0366]).
Akkarakaran-Zhou-Park does not explicitly teach:
identifying a new beam qnew as a function of SINR equals or exceeds a second threshold and/or SIleakage is less than or equal to a third threshold. 
However, in the same field of endeavor, Agiwal teaches:
identifying a new beam qnew as a function of SINR equals or exceeds a second threshold (Agiwal: After receiving RS corresponding to a TX beam of the BS using an RX beam and measuring the RSRP/RSRQ/continuous quality (CQI)/signal-to-interference-plus-noise ratio (SINR)/signal-to-noise ratio (SNR) of received RS, at operation 520, the UE checks whether RSRP/RSRQ/CQI/SINR/SNR is greater than a ‘threshold’ (or RSRP/RSRQ/CQI/SINR/SNR>=‘threshold’).  ¶ [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran-Zhou-Park to include the features as taught by Agiwal above in order to provide a method for channel quality measurement and terminal signal transmission. (Agiwal, ¶ [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416